DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment file on 09/15/2021. Claims 1-19 were pending. Claims 1, 5 -9, 15 were amended. Claim 19 was new claim.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim 19 is rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Chen et al. (US 2015/0371865 A1).
Regarding to claim 19, Chen discloses a method of selectively etching a silicon nitride film, the method comprising: 

a second step of introducing a gas containing H and F into the processing space (paragraph 0021, 0024, Chen’s claim 13)
and a third step of selectively introducing radicals of an inert gas into the processing space (paragraph 0024-0025, 0030-0032, 0042-0044, 0057, 0061);
wherein the gas containing H and F is a HF gas (Note: HF is aka hydrogen fluoride, See paragraph 0021, 0024; Chen’s claim 13);
 wherein the second step and the third step are performed in a state where a temperature of the target substrate falls within a range of 0 °C to 140 °C, or 20 °C to 130 °C or 25 °C (See paragraph 0030; Note: 0 °C, or 20 °C or 25 °C is within applicant’s claimed range temperature of “-15 to 35 degree C”); 
and wherein an O2 gas is not introduced into the processing space (i.e. plasma region may be oxygen-free; See paragraph 0029).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6.	Claim 1-3, 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (US 2013/0052827 A1) in view of Nishimura et al. (US 2015/0214474 A1).
Regarding to claim 1, Wang discloses a method of selectively etching a silicon nitride film (abstract, paragraph 0021, 0037) comprising:
A first step of disposing a target substrate having the silicon nitride film formed therein in a processing space (abstract, paragraph 0021, 0031, 0034, 0042);
A second step of introducing a gas containing H and F into a processing space (paragraph 0016, 0018);
A third step of selectively etching the silicon nitride film introducing radicals of an inert gas into the processing space via a partition plate equipped with an ion trap mechanism include at least a first-plate shaped member in which a plurality of first slits (through hole 256) are formed (i.e. ion suppression paragraph 0024, 00333-0034, 0036-0042, 0049, 0056-0061, Fig 2a, 2B).
Regarding to claim 1, Wang fails to discloses the ion trap mechanism include a second plate-shaped member in which a plurality of a second slits are formed, the first plurality of slits 

Regarding to claim 2, Wang discloses the second step (113 and 120) and the third steps (115, 125) are repeated 2 times (Fig 1, paragraph 0015-0024, 0034-0037, read on repeat multiple times).
Regarding to claim 3, Wang discloses the gas containing H and F is a HF gas (aka hydrogen fluoride; See paragraph 0018, 0020).	
Regarding to claim 8, Wang discloses the processing space (270) is defined by portioning a processing container (200) using a partition plate (253) with an ion trap mechanism, the processing space (270) is formed below the partition plate (253), the plasma production space 
Wherein the second step is performed by supplying the gas containing H and F into the processing space;
Wherein the third step is performed by producing a plasma of the inert gas in the plasma production space (220) and introducing radicals in the plasma into the processing space while trapping ions in the plasma by the ion trap function (paragraph 0018, 0020, 0033-0041).

Regarding claim 9, Wang discloses any of Ar (argon gas), helium gas is used as the inert gas to form the radicals (paragraph 0024, 0036, 0047).
Regarding to claim 10, Wang discloses the second step and the third step are performed in a state where a temperature of the target substrate is between -20 °C or more, 0 C’ or more, 5 °C or more, 10 °C or more including 15 °C, 20 °C (See paragraph 0022, within applicant’s range of -15 to 35 degree C”).

Regarding to claim 11, Wang discloses the second step is performed at a pressure ranging from 0.1 torr to 1 torr, including examples of 0.2 torr, 0.5 torr (See paragraph 0026; 0051, Note: 0.1 torr = 13.33 Pascal; 1 torr = 133.32 Pascal; within applicant’s range of 1.33 to 133 Pascal).
Regarding to claim 12, Wang discloses the third step is performed at a pressure ranging from 0.1 torr to 1 torr, including examples of 0.2 torr, 0.5 torr (See paragraph 0026; 0051, Note: 0.1 torr = 13.33 Pascal; 1 torr = 133.32 Pascal; within applicant’s range of 1.33 to 133 Pascal).

Regarding to claim 14, Wang discloses in the target substrate, at least one selected from the group consisting of SiO2 (aka silicon oxide), Si (aka silicon) film (paragraph 0015, 002), coexist with the silicon nitride film, and the silicon nitride film is selectively etched with respect to the coexisting film (paragraph 0021).

Regarding to claim 15, Wang discloses an apparatus for selectively etching a silicon nitride film, comprising:
a processing container (200) configured to accommodate a target substrate having the silicon nitride film thereon, at least during selective etching of the silicon nitride film (abstract, paragraph 0017, 0021, 0024, 0028; Wang’s claim 14);
a partition plate (253) configured to partition the processing container into a plasma production space (220) defined at an upper portion and a processing space (270) defined at a lower portion;
an ion trap mechanism provided in the partition plate, include at least a first-plate shaped member in which a plurality of first slits (through hole 256) are formed (i.e. ion suppression paragraph 0024, 00333-0034, 0036-0042, 0049, 0056-0061, Fig 2a, 2B), the ion trap mechanism being configured to trap ions and allow radicals to pass there through (paragraph 0033-0040)

a placement stage (pedestal) provided in the processing space to place a target substrate thereon;
a second gas source configured to supply a gas containing H and F into the processing space; (paragraph 0016, 0018);
an exhaust mechanism (vacuum pump) configured to vacuum-exhaust an interior of the processing container (paragraph 0016
a controller (357) configured to perform a control to execute:
a first step of disposing the target substrate having the silicon nitride film formed thereon in the processing space (abstract, paragraph 0021, 0031, 0034, 0042);
a second step of introducing the gas containing H and F into the processing space (paragraph 0016, 0018); and
a third step of selectively etching the silicon nitride producing the plasma in the plasma production space and introducing the radicals in the plasma into the processing space while trapping the ions in the plasma by the ion trap mechanism (abstract, paragraph 0014, 0017, 0021, 0024; 0037, 0033-0040, 0046-0047; Wang’s claim 14).
Regarding to claim 15, Wang fails to discloses the ion trap mechanism include a second plate-shaped member in which a plurality of a second slits are formed, the first plurality of slits and the plurality of second slits being arranged not to overlapping each other when the partition plate is view from the processing space.  In a plasma etching method, Nishimura 
Regarding to claim 16, Wang discloses the controller (357) performs the control to repeat multiple times, the second step (113 and 120) and the third step steps (115, 125) while the target substrate is being process (Fig 1, Fig 3, and all paragraph associate with those Figure).
Regarding to claim 17, Wang discloses the gas containing H and F is HF gas (aka hydrogen fluoride; See paragraph 0018, 0020).

7.	Claims 4-7, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2013/0052827 A1) and Nishimura (US 2015/0214474 A1) as applied to claims 1-3, 8-17 above, and further in view of Singh (US 2015/0206774 A1).
Regarding to claim 4, Wang and Nishimura fail to disclose a step of purging the processing space after each of the second step and the third step. However, Wang clearly 
Regarding to claim 5, Singh discloses the step of purging an interior of the processing container is performed by vacuum-exhausting the interior of the process chamber (paragraph 0021, 0039).
Regarding to claim 6, Singh discloses purging an interior of the processing container is performed by introducing the inert gas into the processing container (paragraph 0021, 0039).
Regarding to claim 7, Singh discloses the step of purging an interior of the processing container is performed by introducing the inert gas into the processing container and vacuum- exhausting an interior of the processing container (paragraph 0021, 0039).
Regarding to claim 18, Wang and Nishimura fail to disclose a heat shield plate provided below the partition plate, wherein the gas containing H and F is introduced into the processing space through the heat shield plate. Singh discloses a heat shield plate (208 and/or 226) provided below the partition plate (204), wherein the gas containing H and F is introduced into the processing space through the heat shield plate (Fig 2, paragraph 0020, 0029-0038). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Wang and Nishimura in view of Singh by having a heat shield plate provided below the partition plate, wherein the gas containing H and F is introduced into the .

8.	Claim 1, 3, 8-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0371865 A1) in view of Nishimura et al. (US 2015/0214474 A1).
Regarding to claim 1, Chen discloses a method of selectively etching a silicon nitride film ( comprising:
A first step of disposing a target substrate having the silicon nitride film formed therein in a processing space (abstract, paragraph 0019-0022, Fig 4-Fig 5););
A second step of introducing a gas containing H and F into a processing space (Note: HF is aka hydrogen fluoride, See paragraph 0021, 0024; Chen’s claim 13);
A third step of selectively etching the silicon nitride film introducing radicals of an inert gas into the processing space via a partition plate equipped with an ion trap mechanism include at least a first-plate shaped member in which a plurality of first slits (apertures) are formed (i.e. ion suppression 2023; paragraph 0042-0044  Fig 2a, 2B).
Regarding to claim 1, Chen fails to discloses the ion trap mechanism include a second plate-shaped member in which a plurality of a second slits are formed, the first plurality of slits and the plurality of second slits being arranged not to overlapping each other when the partition plate is view from the processing space.  In a plasma etching method, Nishimura teaches an ion trap mechanism include at least a first-plate shaped member (230 A) in which a plurality of first slits are formed and include a second plate-shaped member (230C) in which a plurality of a second slits are formed, the first plurality of slits and the plurality of second slits 
Regarding to claim 3, Chen discloses the gas containing H and F is a HF gas (aka hydrogen fluoride; See paragraph 0021, 0024, Chen’s claim 13).	
Regarding to claim 8, Chen discloses the processing space is defined by portioning a processing container using a partition plate (2017) with an ion trap mechanism (ion suppressor 2023), the processing space is formed below the partition plate (253), the plasma production space is formed above the partition plate, the target substrate is disposed in the processing space;
Wherein the second step is performed by supplying the gas containing H and F into the processing space;
Wherein the third step is performed by producing a plasma of the inert gas in the plasma production space and introducing radicals in the plasma into the processing space while trapping ions in the plasma by the ion trap function (paragraph 0039-0045).
Regarding claim 9, Chen discloses any of Ar (argon gas), helium gas is used as the inert gas to form the radicals (paragraph 0025, 0057).

Regarding to claim 11, Chen discloses the second step is performed at a pressure ranging from 0.01 torr to 30 torr, including examples of 0.01 torr; 0.1 torr, 1 torr (See paragraph 0030, Note: 0.01 torr = 1.33 Pascal; 0.1 torr = 13.33 Pascal; 1 torr = 133.32 Pascal; within applicant’s range of 1.33 to 133 Pascal).
Regarding to claim 12, Chen discloses the third step is performed at a pressure ranging from 0.01 torr to 30 torr, including examples of 0.01 torr, 0.1 torr and 1 torr (See paragraph 0030, Note: 0.01 torr = 1.33 Pascal; 0.1 torr = 13.33 Pascal; 1 torr = 133.32 Pascal; within applicant’s range of 1.33 to 133 Pascal).
Regarding to claim 14, Chen discloses in the target substrate, at least one selected from the group consisting of SiO2 (aka silicon oxide), silicon, coexist with the silicon nitride film, and the silicon nitride film is selectively etched with respect to the coexisting film (abstract, paragraph 0022, Chen’s claim 6).

9.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2015/0371865 A1) and Nishimura (US 2015/0214474 A1) as applied to claims 1, 3, 8-12, 14 above, and further in view of Singh (US 2015/0206774 A1).
Regarding to claim 4, Chen and Nishimura fail to disclose a step of purging the processing space after each of the second step and the third step. Singh discloses purging (404) 
Regarding to claim 5, Singh discloses the step of purging an interior of the processing container is performed by vacuum-exhausting the interior of the process chamber (paragraph 0021, 0039).
Regarding to claim 6, Singh discloses purging an interior of the processing container is performed by introducing the inert gas into the processing container (paragraph 0021, 0039).
Regarding to claim 7, Singh discloses the step of purging an interior of the processing container is performed by introducing the inert gas into the processing container and vacuum- exhausting an interior of the processing container (paragraph 0021, 0039).
Response to Arguments
10.	The applicant’s amendment filed on 09/15/2021 along with the remark were sufficient to overcome the examiner’s previous ground of rejection under 35 U.S.C 112(b).
Regarding to previous ground of rejection under 35 U.S.C 102, the applicants state “Therefore, Applicant submits that Wang fails to disclose or suggest at least "selectively introducing radicals of an inert gas into the processing space via a partition plate equipped with an ion trap mechanism including at least a first plate-shaped member in which a plurality of first slits are formed and a second plate-shaped member in which a plurality of second slits are formed, the plurality of first slits and the plurality of second slits being arranged not to overlap each other when the partition plate is viewed from the processing space " recited in amended Claim 1, and fails to disclose or suggest at least "an ion trap mechanism provided in the partition plate and including at least a first plate-shaped member in which a plurality of first slits are formed and a second plate-shaped member in which a plurality of second slits are formed, the ion trap mechanism being configured to trap ions and allow radicals to pass therethrough, the plurality of first slits and the plurality of second slits being arranged not to overlap each other when the partition plate is viewed from the processing space" and "introducing the radicals in the plasma into the processing space via the partition plate while trapping the ions in the plasma by the ion trap mechanism" recited in amended Claim 15. Accordingly, Applicant respectfully requests withdrawal of the rejections of Claims 1 and 15 as amended and its dependent claims under 35 U.S.C. §102.”  The applicant’s argument is persuasive.  Thus, the examiner withdrawn the previous ground of rejection under 35 U.S.C 102 as being anticipated by Wang.  However, upon further consideration, a new ground of rejection under 35 U.S.C 103 was set forth as discussed above using new cited prior arts (Nishimura et al. and/or Chen et al.).  Specifically, the new cited prior art Nishimura teaches a partition plate equipped with an ion trap mechanism including at least a first plate-shaped member in which a plurality of first slits are formed and a second plate-shaped member in which a plurality of second slits are formed, the plurality of first slits and the plurality of second slits being arranged not to overlap each other when the partition plate is viewed from the processing space (See Figure 14, paragraph 0096-0099).
New ground of rejection was set forth as discussed above to address applicant’s new claim 19 using new cited prior arts Chen et a. (US 20150371865 A1)
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Thursday; every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/               Primary Examiner, Art Unit 1713